                Case 8:16-cv-02521-PWG Document 139 Filed 07/05/21 Page 1 of 1
SILVERMAN                          A Limited Liability Company
                                   201 N. Charles Street
                                   26th Floor
                                                                                                          Writer's Direct Contact:



THOMPSON                           Baltimore, Maryland 21201
                                   Telephone 410-385- 2225
                                   Facsimile 410-547-2432
                                                                                                         Edward P. Parent, Esq.
                                                                                               nparent@silvermanthompson.com
Silverman Thompson Slutkin White                                                                               (443) 909-7500
                                   silvermanthompson.com
                                   Baltimore I Towson I New York I Washington, DC
    ATTORNEYS AT LAW

                                                 July 5, 2021

       VIA ECF

       The Honorable Paul W. Grimm
       Marie_Worden@mdd.uscourts.gov
       U.S. District Court for the District of Maryland
       6500 Cherrywood Lane, Suite 465A
       Greenbelt, Maryland 20770

               Re:     Hicks v. Ferreyra, et al., Case No. 16-cv-02521-PWG
                       U.S. District Court for the District of Maryland

       Dear Judge Grimm,

             We write to respectfully request the Court’s assistance in obtaining the
       attendance at trial in this case of United States Park Police Lieutenant Timothy F.
       Wallace, who, in 2015, was the direct supervisor of Defendants and a material
       eyewitness to the 2015 events at the heart of this lawsuit.

              As the Court may be aware, Plaintiff requested that the United States Park
       Police and its parent department, the Department of the Interior, make Lt. Wallace
       available to testify at trial pursuant to United States ex rel. Touhy v. Ragen, 340 U.S.
       462 (1951) and its enabling regulations, which request Defendants join.

              Despite this, Defendants learned today that Lt. Wallace’s employer cannot
       confirm that Lt. Wallace will attend and be available to testify on any of the currently
       scheduled trial days this week. As Your Honor previously indicated that the Court
       may intercede in the event that the parties were unable to compel the presence of
       essential witnesses using ordinary process, Defendants respectfully request that the
       Court issue an appropriate order directing that the United States Park Police and/or
       the Department of the Interior take all necessary measures to ensure that Lt. Wallace
       attends and is available to testify on at least one of the currently scheduled trial
       dates.

                                                                        Respectfully,


                                                                           /s/                 i
                                                                        Edward P. Parent, Esq.



       cc:     Jia M. Cobb, Esq. (via electronic mail)
